El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La denuncia imputa al acusado el hecho de tener abierta en la playa de Pónce nna agencia de negocios con oficina per-manente sin haber obtenido la patente municipal exigida por la ley. Celebrada la vista en la corte de distrito, se con-denó al acusado a pagar una multa de cinco dólares, y, no conforme, apeló para ante este tribunal.
•.. No hay disputa sobre los hechos. Se admite que el acu-sado tenía abierta la agencia de negocios y que no había sa-tisfecho la patente municipal, pero se sostiene que no dedi-cándose a negocio alguno en nombre propio, sino actuando como agente para el exclusivo servicio de carga y pasajeros de la compañía de vapores que trafica entre Puerto Pico y Nueva York denominada “New York and Porto Rico Steamship Company”, no viene obligado a satisfacer patente al-guna, primero, porque su agencia no está comprendida den-tro de los términos de la ley sobre la materia, y segundo, porque en el caso de que lo estuviera, tendría que concluirse que la ley, aplicada al negocio del acusado, es contraria al a,rtículo 1, sección 8, cláusula 3, de la Constitución Federal, y, por lo tanto, sin valor ni efecto.
1. La ley aplicable es la número 26, de 1914, promulgada “pára autorizar a los municipios de la Isla de Puerto Eico *617a imponer y cobrar, en concepto de patentes, una contribu-ción anual para cubrir las atenciones de su presupuesto, y para otros fines.”
Por la sección primera de dicba ley se faculta a los con-cejos municipales para imponer y cobrar las patentes que la misma ley enumera y a los tipos que prescribe también la misma ley, "a toda persona, firma, asociación, sociedad, corporación u otra forma cualquiera de organización comer-cial o industrial dedicada a cualquiera de los negocios o in-dustrias que más adelante se mencionan.”
La sección segunda expresa que “los negocios o indus-trias sobre los cuales puede imponerse la patente, son los siguientes: * * * ” y los divide en tres grupos. En la larga lista de negocios que comprenden los grupos A y B, no aparecen, en verdad, las compañías navieras o de trans-porte marítimo, pero el grupo C, dice así: “Las industrias de molinos de azúcar y mieles y los negocios de corredores, comerciantes comisionistas, agentes con oficinas permanen-tes, y corredores de bienes raíces.” Las itálicas son nuestras.
Se sostiene por el apelante que no mencionándose expre-samente el negocio de transporte marítimo en la ley, los agentes con oficinas permanentes dedicados a ese negocio, no pueden considerarse comprendidos en el grupo C. El fiscal alega que la agencia es en sí misma un negocio inde-pendiente, irrespectivamente de si el negocio que se desen-vuelve en ella está o no mencionado en la ley.
Tiene razón el fiscal, a nuestro juicio. En el caso de Stewart v. Kehrer, 41 S. E. 680, 681, se trataba del cobro de contribuciones impuestas por una ordenanza municipal que exigía el pago de cierta licencia a todos los agentes de compañías vendedoras de carnes en latas que lucieran nego-cios en aquel estado. La corte decidió que la contribución se imponía al negocio del agente, expresándose así:
“Se argumenta de manera elaborada, y en cierto modo forzada, que un agente haciendo negocios • para otro no tiene ningún negocio *618propio que pudiera decirse que estuviera realizando, y que, por tanto, la frase ‘haciendo negocios en- este estado’ y la expresión ‘dicho ne^-gocio ’ deben referirse necesariamente al negocio del' principal. Pa-rece algo anómalo hablar del negocio de uno que, como agente, no está realmente haciendo un negocio propio, sino el negocio de alguna otra persona; pero estaba dentro del pod'er de la Legislatura declarar que una persona haciendo precisamente esto estaba ella misma ha-ciendo negocios, y creemos que esto es exactamente lo que la Asam-blea General ha hecho en este caso.”
Y en el caso de Mayor, etc., of City of Savannah v. Cooper, 63 S. E. 138, 141, en el que se trataba ele una contribución, impuesta “a todos los agentes y representantes de casas ven-dedoras de carnes en latas y a todos los agentes y represen-tantes de traficantes en mercancías de casas empacadoras que tengan un local de negocios o existencias de mercancías' en esta ciudad y que vendan a sus parroquianos de Savannah” la Corte Suprema de Georgia, dijo: “Con referencia a la contribución que consideramos, debe tenerse en cuenta, que no se impone a la casa empacadora, sino al negocio del agente. ’ ’
La Legislatura de Puerto Rico consideró que cualquier persona que abre una oficina permanente a los efectos de' actuar como agente de cualquier empresa o combinación co-mercial o industrial, realiza un negocio independiente por sf mismo, y puede obligársele a satisfacer una patente a Ios-efectos de contribuir al sostenimiento de las cargas munici-pales al igual que cualquiera otra persona que se dedica a alguno de los múltiples negocios que expresamente mencióna-la ley en los grupos A y B y en el mismo grupo O de la sección segunda de la Ley No. 26 de 1914. Para graduar-dicha contribución se atiende al volumen de neg’ocios reali-zados en el municipio solamente. Y no vemos que exista ningún principio fundamental de- ley o de equidad, ni prohi-bición constitucional alguna que impidan a la Legislatura proceder de tal modo.
*6192. A los efectos de estudiar y resolver la segunda cues-tión suscitada por el apelante, debe hacerse constar que la compañía de vapores de la cual el acusado es agente además de conducir carga y pasajeros entre los puertos de la isla y los de los estados de la TTnión, se dedica también al nego-cio de conducir carga y pasajeros entre los diversos puertos de la Isla de Puerto Eico. Quiere decir que la compañía al par que su negocio entre estados, realiza un negocio insular. Y debe hacerse constar además que el estatuto es general, uniforme y no establece distinciones ilegales.
Siendo esto así, el caso debe regirse por los principios establecidos por esta misma Corte Suprema en los casos de Ponce Lighter Company v. El Municipio de Ponce, 19 D. P. R. 760 y El Pueblo v. Central Fortuna, 22 D. P. R. 106.
“Es el deber de los tribunales”, se expresa en el resumen del primero de los dos casos citados, “acatar la voluntad del poder legislativo expresada por medio de sus leyes y nunca debe ser declarada nula una ley por inconstitucional, a me-nos que se pruebe fuera de toda duda razonable que dicha ley es contraria a la Constitución, pero cualquier duda en ese sentido debe ser interpretada a favor de la validez de la ley. El mero hecho de que una compañía esté dedicada al comercio entre estados no impide el que esté sujeta'al pago de contribución de patentes de industria y comercio por ejercer dicha'industria o comercio, siempre y cuando que la ley u ordenanza' que imponga dicha contribución sea uniforme y no establezca distinciones perjudiciales.”
Y si esto es así, tratándose de una patente impuesta directamente a la compañía, mucho más tiene que serlo cuando se trata de una patente impuesta al agente de la compañia considerando la agencia como un negocio en sí mismo.
No habiéndose demostrado que la ley y ordenanza de que se trata aplicadas a este caso tengan la tendencia de in-tervenir con o de obstruir el comercio entre estados, o lo *620obstaculicen en la práctica, no bay base para declararlas inconstitucionales.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia, apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.